MEMORANDUM **
Esperanza Cristina Bernardo Monterrosa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider Bernardo’s challenge to the IJ’s extreme hardship determination because it is a discretionary, nonreviewable determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (citing 8 U.S.C. § 1252(a)(2)(B)).
We also lack jurisdiction to review the IJ’s discretionary determination that Bernardo did not establish good moral character. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005) (indicating that a good moral character determination is only reviewable where it falls under or is based upon one of the per se statutory exclusions contained in 8 U.S.C. § 1101(f)).
*751PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.